ITEMID: 001-93053
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: RESHETNIKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: The applicant, Mr Mikhail Vadimovich Reshetnikov, is a Russian national who was born in 1975 and lives in Chelyabinsk. He was represented before the Court by Mr M. Rachkovsky, a lawyer practising in Moscow. The Russian Government (“the Government”) were represented by Ms V. Milinchuk, former Representative of the Russian Federation at the European Court of Human Rights, Mr A. Savenkov, First Deputy Minister of Justice, and Mr G. Matyushkin, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 25 February 2003 charges of rape were brought against the applicant, and he was detained pending the investigation.
On 4 July 2003 the Kalininskiy District Court of Chelyabinsk convicted the applicant of illegal deprivation of liberty, sexual abuse and attempted rape and sentenced him to eight years’ imprisonment.
The applicant appealed, alleging a violation of his right to defence.
On 27 November 2003 the Chelyabinsk Regional Court quashed the judgment on appeal, having considered that the applicant’s right to defence had been violated during the trial, and remitted the case for a retrial.
On 18 February 2004 the Presidium of the Chelyabinsk Regional Court quashed the decision of 27 November 2003 by way of supervisory review and remitted the judgment of 4 July 2003 for a new appeal hearing.
On 18 March 2004 the Chelyabinsk Regional Court reduced the applicant’s sentence to six years and six months’ imprisonment and upheld the rest of the judgment on appeal.
Following the applicant’s request, on 29 April 2005 the Supreme Court of Russia, having considered that the applicant’s right to defence had not been respected at the stage of the pre-trial investigation, quashed the judgment of 4 July 2003, as upheld on 18 March 2004, by way of supervisory review, and remitted the case for a retrial. The Supreme Court ordered that the applicant should be remanded in custody pending determination of the criminal charge against him. The decision was taken in the applicant’s absence.
Following the quashing of the applicant’s conviction by way of supervisory review the applicant sought to have criminal proceedings instituted against the judges who tried his case in 2003, without success.
The applicant also brought civil proceedings seeking to recover damages for his unlawful conviction of 4 July 2003, as upheld on appeal on 18 March 2004. On 13 June 2006 the Chelyabinsk Regional Court in the final instance dismissed his claims.
On 8 November 2005 the Kalininskiy District Court of Chelyabinsk again convicted the applicant.
On 21 July 2006 the Chelyabisnk Regional Court overturned the judgment of 8 November 2005 on appeal, because the trial court had not respected the applicant’s rights to defence, and remitted the case for a retrial.
On 7 February 2007 the Kalininskiy District Court convicted the applicant of sexual abuse and attempted rape and sentenced him to six years six months’ imprisonment.
On 7 May 2007 the Chelyabinsk Regional Court upheld the conviction on appeal.
Following the Supreme Court’s decision of 29 April 2005 to remand the applicant in custody, on 27 May 2005 the Kalininskiy District Court of Chelyabinsk scheduled a hearing on the applicant’s case and held that the applicant should remain in custody. The decision was given in the applicant’s absence, and the latter was informed about it only after it had become final. On 12 January 2006 the District Court granted the applicant’s request to restore the time-limit for appeal against the decision of 27 May 2005. However, on 10 October 2006 the Chelyabinsk Regional Court upheld the decision to keep the applicant in detention.
In the meantime, on 28 October 2005 the Kalininskiy District Court of Chelyabinsk extended the applicant’s detention until 29 November 2005. The applicant’s appeal against this decision was examined by the Regional Court on 10 October 2006.
On 8 November 2005 the Kalininskiy District Court of Chelyabinsk, having convicted the applicant, held that he should remain in custody.
On 21 July 2006 the Chelyabinsk Regional Court, having quashed the judgment of 8 November 2005, held that the preventive measure of detention imposed on the applicant should remain unchanged.
On 15 August 2006 the Kalininskiy District Court of Chelyabinsk scheduled a hearing on the applicant’s case and held that the applicant should remain in custody. On 31 August 2006 the Chelyabinsk Regional Court upheld the above decision on appeal.
On 2 October 2006 Kalininskiy District Court of Chelyabinsk ruled once again that the applicant should remain in custody. On 16 October 2006 the Chelyabinsk Regional Court upheld the above decision on appeal.
On 10 November 2006 the Kalininsky District Court held that the preventive measure imposed on the applicant should remain unchanged. On 8 December 2006 the Chelyabinsk Regional Court upheld the above decision on appeal. As indicated above the applicant was convicted by the District Court on 7 February 2007.
